t c memo united_states tax_court oliver barr mcclellan and cecile williams mcclellan commissioner of internal revenue respondent petitioners v docket no filed date oliver barr mcclellan and cecile williams mcclellan pro sese mary p hamilton and janet f appel for respondent memorandum findings_of_fact and opinion jacobs judge respondent determined deficiencies in petitioners’ federal_income_tax and accuracy-related_penalties as follows unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure deficiency dollar_figure big_number big_number year penalty sec_6662 dollar_figure dollar_figure dollar_figure after concessions the issues for decision are whether petitioners are entitled to various deductions claimed on schedules c profit or loss from business for and years at issue in excess of those respondent allowed whether petitioners are entitled to various deductions claimed as losses for and whether petitioners are liable for the sec_6662 accuracy-related_penalty for each of the years at issue findings_of_fact some of the facts have been stipulated and they are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time of filing their petition petitioners resided in mississippi petitioners concede that they received dollar_figure of taxable interest in that they received dollar_figure of gross_receipts in and and that they did not report these amounts on their and returns respondent concedes that for petitioners are allowed the following schedule c deductions dollar_figure for delivery costs dollar_figure for office expenses and dollar_figure for books and references respondent also concedes that for petitioners are allowed to claim a dollar_figure deduction for books and references i background petitioner husband oliver mcclellan received a bachelor of arts degree in and a bachelor of laws degree in both from the university of texas in austin after graduating from law school petitioner husband practiced as an attorney with a law firm in austin texas assisting clients in general legal matters he stopped practicing law in order to start and operate a call center business in houston texas with his wife who had prior experience in the call center industry in petitioners sold their houston call center business and created bcmc a consulting business for call centers from until approximately petitioners individually or collectively engaged in multiple business activities including a real_estate business a general consulting business and writing books ii bcmc’s agreement with messages inc in bcmc entered into a temporary working arrangement with messages inc which was the flagship company of a consortium of call centers based in princeton new jersey boston massachusetts willow grove pennsylvania and los angeles california pursuant to the terms of their arrangement bcmc received dollar_figure per month plus reimbursement of certain expenses from messages inc in exchange for bcmc’s providing business management and advisory services to messages inc and the other above- mentioned call centers after an initial six-month period bcmc agreed to continue their arrangement with messages inc and the other call centers month to month during the years at issue petitioners traveled and worked together conducting the activities of bcmc primarily in manhattan and staten island new york westborough and boston massachusetts orange princeton ocean covington and kendall park new jersey and philadelphia willow grove and king of prussia pennsylvania petitioners spent approximately of each year messages inc was purportedly the largest call center in manhattan new york each of the other call centers was independently owned by various companies including the robertshaw companies the answernet companies and the signius companies and individuals petitioners performed consulting services for these other companies through bcmc’s arrangement with messages inc more specifically messages inc agreed to reimburse petitioners for subway bus taxi and limousine expenses that petitioners incurred while traveling to the sites of the various consortium members and to the sites of prospects of the consortium members for expenses petitioners incurred for parking their vehicle when on business but not for garage purposes and for gasoline expenses petitioners incurred while traveling on company business petitioners paid all maintenance and repair expenses for their vehicle at issue at these various locations conducting consulting services on behalf of bcmc bcmc’s arrangement with messages inc was not exclusive and on at least one occasion during the years at issue bcmc provided consulting services for another entity or person not associated with messages inc iii the gulfport home and the new york city apartment in petitioners purchased a single-family home in gulfport mississippi to provide housing for petitioner wife’s mother and father in petitioners moved into this home after petitioner wife’s parents passed away using the home for personal and business purposes including operating bcmc and their real_estate business and conducting petitioner husband’s writing activities beginning in and throughout the years at issue messages inc rented petitioners a two-bedroom apartment in new york city for dollar_figure per month although petitioners occupied one bedroom of the apartment other independent contractors hired by messages inc periodically occupied the second bedroom of the apartment and shared common living space with petitioners approximately one-third of each year living in the new york city apartment permitted petitioners to work onsite at the various call center locations messages inc temporarily assigned to bcmc for consulting services during the years at issue petitioners traveled to their gulfport home for personal and business purposes spending approximately of each year at issue in gulfport petitioners continued to pay mortgage principal and interest on as well as other expenses associated with the gulfport home while staying in new york city iv petitioner husband’s writing activities petitioner husband began writing books in he is the author of blood money power how l b j killed j f k hannover house made in the usa global greed bad tax laws and the exportation of america’s future hannover house san antonio conservation society v texas department gale moml and the verdict justice for john kennedy justice for america hannover house release pending during the years at issue petitioner husband conducted his writing activities under the name orchis publications he used both the new york city apartment and the gulfport home in conducting his writing activities petitioners also kept their business records with respect to bcmc at their gulfport home v petitioners’ returns on date date and date petitioners filed joint form sec_1040 u s individual_income_tax_return for and respectively reporting that their total_tax due was zero for each year on attached schedules c petitioners reported the following expenses from bcmc and orchis publications expense utilities travel taxes and licenses repairs and maintenance office insurance other than health car and truck other rent lease--other business property business use of home legal and professional services interest--other meals and entertainment depreciation and sec_179 total dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure dollar_figure big_number big_number --- --- --- --- --- big_number big_number big_number big_number big_number big_number --- big_number big_number big_number --- --- --- --- big_number big_number big_number big_number big_number big_number big_number on their schedule d capital_gains_and_losses petitioners reported a dollar_figure net_long-term_capital_loss with respect to a real_estate office which petitioners combined the business income and expenses relating to bcmc and orchis publications on one schedule c for each year additionally petitioners wrote estimated on the front of their return because of the sec_1211 limitation gave rise to a dollar_figure capital_loss deduction respondent selected petitioners’ returns for examination during the examination petitioners submitted form 1040x amended u s individual_income_tax_return for each year at issue these returns reported amounts of expenses substantially different from the amounts shown on the originally filed schedules c respondent did not process the amended returns vi notice_of_deficiency on date respondent issued a notice_of_deficiency to petitioners with respect to and disallowing almost all of petitioners’ schedule c expense deductions claimed for each year allowing petitioners with respect to their bcmc business only the following deductions expense insurance other than health car and truck other total dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number in connection with petitioner husband’s writing activities respondent allowed petitioners a dollar_figure deduction for newspaper publication purchases for each on their form sec_1040x for tax years and petitioners wrote estimated on the front of each return of the years at issue and deductions of dollar_figure and dollar_figure for home_office expenses with respect to and respectively respondent disallowed in full petitioners’ claimed capital_loss deduction of dollar_figure other adjustments respondent made in the notice_of_deficiency are computational and will be resolved by the court’s determination on other issues i burden_of_proof opinion we consider as a preliminary matter petitioners’ contentions that the burden_of_proof should shift to respondent pursuant to sec_7491 generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving the determinations are incorrect rule a 290_us_111 sec_7491 provides an exception that shifts the burden_of_proof to the commissioner as to any factual issue relevant to a taxpayer’s liability if the taxpayer introduces credible_evidence with respect to that issue and the taxpayer satisfies other conditions including substantiation of any item and cooperation with the government’s requests for witnesses documents other information and meetings sec_7491 see also rule a the taxpayer bears the burden of proving that he or she has met the requirements of sec_7491 135_tc_471 aff’d 668_f3d_888 7th cir as discussed infra petitioners have failed to present credible_evidence sufficient to substantiate most items on those issues the burden_of_proof remains with petitioners with respect to a few factual issues petitioners presented credible_evidence sufficient to substantiate their expenses because we decide those issues in petitioners’ favor on the preponderance_of_the_evidence the allocation of the burden_of_proof in those instances is immaterial see 131_tc_185 we therefore need not decide whether petitioners have met the conditions of sec_7491 required to shift the burden_of_proof to respondent with respect to those issues ii general principles governing substantiation deductions are a matter of legislative grace see 292_us_435 and a taxpayer is required to maintain records sufficient to substantiate deductions claimed on his or her return sec_6001 sec_1_6001-1 income_tax regs if the taxpayer is able to establish that he or she paid_or_incurred a deductible expense but is unable to substantiate the precise amount of such expense the court generally may approximate the deductible amount but only if the taxpayer presents sufficient evidence to establish a rational basis for making the estimate see 39_f2d_540 2d cir see also 85_tc_731 without such a basis any allowance would amount to unguided largesse see 245_f2d_559 5th cir generally no deduction is allowed for traveling expenses including meals_and_lodging while away from home entertainment_expenses and listed_property expenses unless the taxpayer meets stringent substantiation requirements sec_274 sec_280f 50_tc_823 aff’d 412_f2d_201 2d cir to deduct such an item the taxpayer must substantiate through adequate_records or other corroborative evidence the following elements the amount of the expense the time and place of the expense and the business_purpose of the expense sec_274 a taxpayer satisfies the adequate_records test if he or she maintains an account book a diary a log a statement of expense trip sheets or similar records prepared at or near the time of the expenditure and documentary_evidence of certain expenditures such as listed_property includes among other things passenger automobiles see sec_280f for entertainment_expenses the taxpayer must also substantiate the business relationship to the taxpayer of persons being entertained sec_274 receipts or bills that show each element of each expenditure or use see sec_1_274-5t temporary income_tax regs fed reg date contemporaneous logs are not required but corroborative evidence to support a taxpayer’s reconstruction of the elements of an expenditure or use must have a high degree of probative value to elevate such statement to the level of credibility of a contemporaneous record sec_1_274-5t temporary income_tax regs fed reg date in the absence of adequate_records to establish each element of an expense under sec_274 a taxpayer may alternatively establish each element a by his own statement whether written or oral containing specific information in detail as to such element and b by other corroborative evidence sufficient to establish such element sec_1_274-5t temporary income_tax regs fed reg date iii loss of records petitioners assert that their tax documents for and were either lost or destroyed in one of three hurricanes katrina rita or gustav if a taxpayer’s records are lost or destroyed through circumstances beyond his or her we take judicial_notice that hurricanes katrina rita and gustav hit the continental_united_states in date date and date respectively control the taxpayer may substantiate expenses including those underlying sec_274 deductions through reasonable reconstruction see 71_tc_1120 see also 122_tc_305 sec_1_274-5t temporary income_tax regs fed reg date the burden is on the taxpayer to show that the documentation was actually lost or destroyed because of circumstances beyond his or her control see adler v commissioner tcmemo_2010_47 aff’d 443_fedappx_736 3d cir we conclude that petitioners have not met this burden hurricanes katrina and rita both of which occurred in could not have destroyed petitioners’ schedule c tax records and petitioners have not offered any corroborating evidence such as insurance claim forms to show that their gulfport home suffered any major damage on account of hurricane gustav which occurred in in any event and assuming for the sake of argument that petitioners’ tax records were lost or destroyed by hurricane we would still conclude that petitioners have failed to provide sufficient secondary evidence to substantiate many of the expenses that are in dispute petitioners’ secondary evidence consists of worksheets which similar to a tax_return show only a list of certain types of expenses and amounts petitioners purportedly paid_or_incurred next to those expenses petitioners have not explained how they computed these numbers and the numbers shown do not correspond with the amounts of expenses reported on their original or amended returns in sum petitioners are not entitled to summarily reconstruct their expenses for purposes of sec_6001 and sec_274 iv sec_162 expenses sec_162 authorizes a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business a trade_or_business expense is ordinary for purposes of sec_162 if it is normal or customary within a particular trade business or industry and is necessary if it is appropriate and helpful for the development of the business 320_us_467 308_us_488 conversely personal living or family_expenses are generally nondeductible sec_262 a lodging_expenses respondent contends that new york city was petitioners’ tax_home during each year at issue hence petitioners’ lodging_expenses incurred in new york city are not allowable petitioners disagree they contend they performed consulting services in different cities across the northeastern united_states and that their tax_home was in gulfport sec_162 permits taxpayers to deduct traveling expenses including amounts expended for lodging and meals if such expenses are ordinary and necessary incurred while away from home and incurred in the pursuit of a trade_or_business see 326_us_465 the purpose of this deduction is to alleviate the burden on taxpayers whose business or employment requires them to incur duplicate living_expenses see 55_tc_783 49_tc_557 in order to deduct travel_expenses a taxpayer generally must show that he or she was away_from_home_overnight when the expenses were incurred see 389_us_299 113_tc_106 this court has held that for purposes of sec_162 a taxpayer’s home is generally the vicinity of the taxpayer’s principal place of employment 74_tc_578 72_tc_190 aff’d 662_f2d_253 4th cir if a taxpayer does not have a principal place of employment however the situs of the taxpayer’s permanent residence may be considered his or her tax_home see 115_tc_210 rambo v commissioner t c 54_tc_663 a taxpayer who has neither a permanent residence nor a principal place of employment is an itinerant without a tax_home see johnson v commissioner t c pincite 61_tc_855 additionally a taxpayer’s residence when different from the vicinity of the taxpayer’s principal place of employment may be treated as the taxpayer’s tax_home if the taxpayer’s employment is temporary rather than indefinite 358_us_59 when a taxpayer accepts temporary work in a place away from his residence he may deduct the living_expenses incurred at the temporary post of duty because it would not be reasonable to expect him to move his residence under such circumstances see tucker v commissioner t c pincite both the location of a taxpayer’s tax_home and whether a taxpayer’s employment was temporary rather than indefinite are questions of fact to be decided on the entire record see peurifoy v commissioner u s pincite commissioner v flowers u s pincite the record supports a finding and we so find that during each year at issue petitioners had no principal place of employment and their tax_home was their permanent residence in gulfport petitioners moved into their gulfport home in after petitioner wife’s parents passed away from through petitioners worked from their gulfport home in petitioners began working for messages inc on a temporary basis providing services to not only messages inc but also a consortium of call centers specifically they provided consulting services to various call center companies in different cities across the states of new york massachusetts new jersey and pennsylvania during the years at issue the record does not reveal where petitioners stayed while providing consulting services in the different cities but we deem it fair to assume it was not gulfport although petitioners lived in a new york city apartment rented to them by messages inc petitioners were required to share that apartment with other independent contractors petitioners agreed to provide consulting services to messages inc and the other call center companies month to month and petitioners were not required to work for messages inc exclusively in fact petitioners performed consulting services for at least one other party during one or more of the years at issue because of our findings that petitioners maintained a permanent residence in gulfport and had no principal place of employment during the years at issue we hold that gulfport was petitioners’ tax_home during those yearsdollar_figure respondent argues that petitioners’ work assignments from messages inc were indefinite rather than temporary within the purview of the flush language in sec_162 which provides that a taxpayer shall not be treated as being temporarily away from home during any period of employment if such period exceed sec_1 year we disagree as discussed supra petitioners provided consulting services month to month and they were required to travel to different cities across the northeastern united_states contrary to respondent’s contention we do not find it appropriate to group all of petitioners’ work assignments from separately owned call centers to form one period of employment during the years at issue rather we view each of petitioners’ work assignments as a separate period of self-employment we therefore conclude that petitioners’ work assignments away from gulfport did not exceed the 1-year threshold in sec_162 see mitchell v commissioner tcmemo_1999_283 we also conclude that petitioners were not itinerants during any of the years at issue because they paid_or_incurred substantial continuing and duplicative living_expenses on account of their apartment in new york city and their expenses for their gulfport home see henderson v commissioner tcmemo_1995_559 aff’d 143_f3d_497 9th cir petitioners and respondent agree that petitioners paid dollar_figure per month or dollar_figure per year to rent the new york city apartment petitioners submitted substantiation for utility expenses they paid_or_incurred each tax_year for their new york city apartment that are duplicative of the utility expenses they paid with respect to their gulfport home specifically petitioners paid utility expenses totaling dollar_figure dollar_figure and dollar_figure for and respectively we thus hold that petitioners are entitled to deduct dollar_figure dollar_figure and dollar_figure for lodging_expenses with respect to and respectively b meals and entertainment_expenses petitioners claimed deductions of dollar_figure dollar_figure and dollar_figure for meals and entertainment_expenses with respect to and respectively respondent contends that petitioners are not entitled to these deductions because they have failed to meet the strict substantiation requirements of sec_274 petitioners submitted bank statement and receipts in support of their meals expense deductions claimed on their and returns for the most part the entries on these bank statements are vague and not self-explanatory often listing only the name of the business or the address where the purchase or services were provided moreover many of petitioners’ receipts are illegible however some of the receipts are legible and because of our finding that petitioners were away from gulfport for business purposes we conclude that petitioners are entitled to dollar_figure dollar_figure and dollar_figure before the sec_274 limitation is applied for each of the years at issue in deductible meals expenses for and respectivelydollar_figure petitioners claim that they are entitled to deduct an undetermined amount of entertainment_expenses that they paid_or_incurred during each of the years at issue in order to be allowed a deduction for entertainment_expenses the taxpayer must establish that the expenditure was either directly related to the active_conduct of the taxpayer’s trade_or_business or associated with the active_conduct of a to the extent petitioners assert that they are entitled to a per_diem amount for meals and incidental_expenses for the years at issue we disagree it is true that self-employed individuals such as petitioners may use an optional per_diem method in lieu of using actual expenses to compute their deductible meal and incidental_expenses paid_or_incurred in the course of employment-related travel see revproc_2005_67 2005_2_cb_729 revproc_2006_41 2006_2_cb_777 revproc_2007_63 2007_2_cb_809 revproc_2008_59 2008_2_cb_857 use of this optional method however does not relieve the taxpayer of substantiating the elements of time place and business_purpose of the travel for that day see revproc_2006_41 sec_4 c b pincite revproc_2007_63 sec_4 c b pincite revproc_2008_59 sec_4 c b pincite as mentioned supra the record does not show the specific dates that petitioners were working in each of the different cities but rather petitioners were temporarily assigned to manhattan and staten island new york westborough and boston massachusetts orange princeton ocean covington and kendall park new jersey and philadelphia willow grove and king of prussia pennsylvania on unspecified dates trade_or_business where the expenditure was incurred directly before or directly after a substantial_and_bona_fide_business_discussion sec_274 see also sec_1_274-2 income_tax regs petitioners submitted numerous theater tickets in support of their claimed deductions for entertainment_expenses but they have failed to show that these expenses were directly related to or associated with either bcmc or orchis publications petitioners are not entitled to these claimed entertainment expense deductions c car and truck expenses petitioners claimed deductions of dollar_figure dollar_figure and dollar_figure for car and truck expenses with respect to and respectively respondent contends that petitioners are not entitled to more car and truck expense deductions than those allowed in the notice_of_deficiency because petitioners have failed to meet the strict substantiation requirements of sec_274 petitioners submitted gasoline receipts parking receipts repair and oil change receipts and a handwritten log in support of the car and truck expense on brief petitioners argue that as a matter of fairness the entertainment_expenses for evening meetings to discuss business and creative opportunities should be acknowledged and allowed as valid deductions to the maximum extent previously allowed by a audit examination we reject petitioners’ argument each tax_year stands alone and the commissioner may challenge for a succeeding year what was condoned or agreed to for a prior year see 55_tc_28 deductions claimed on their and returns many of the entries in the log are indecipherable bear question marks next to them and more significantly fail to show the business purposes of the purported trips or specify the point of origin and destination for each trip see fleming v commissioner tcmemo_2010_60 royster v commissioner tcmemo_2010_16 additionally if a taxpayer’s traveling expenses are reimbursed or reimbursable then those expenses are not a necessary expense to the taxpayer and are therefore not deductible under sec_162 see 24_tc_21 orvis v commissioner tcmemo_1984_533 aff’d 788_f2d_1406 9th cir petitioners were reimbursed for many of their gasoline purchases and parking expenses by messages inc and they have failed to establish that the expenses shown by receipts and invoices were not part of those reimbursements we thus sustain respondent’s determination on this issue and hold that petitioners are entitled to no greater deduction for car and truck expenses for each tax_year than that allowed by respondentdollar_figure we are uncertain as to whether petitioners intended to deduct car and truck expenses based on the actual expenses paid since they submitted receipts for gasoline or whether they intended to deduct car and truck expenses based on the standard mileage rate since they also submitted a mileage log nonetheless our holding as to the deductions for car and truck expenses would be the same under either the actual expense basis or the standard mileage rate basis d depreciation and sec_179 expenses petitioners claimed deductions of dollar_figure dollar_figure and dollar_figure for depreciation and sec_179 expenses with respect to and respectively on their amended returns petitioners claimed no depreciation and sec_179 expense deductions for orchis publications for and no depreciation and sec_179 expense deductions for bcmc for and and a dollar_figure depreciation and sec_179 deduction for bcmc for petitioners have not explained the variance between their and original returns and their respective amended returns consequently we treat the amended returns as a concession that petitioners did not have depreciation and sec_179 expenses in those years see 464_us_386 scully v commissioner tcmemo_2013_229 at petitioner conceded certain issues by introducing proposed amended returns into the trial record that align with respondent’s determinations the dollar_figure depreciation and sec_179 deduction that petitioners claimed for relates to depreciation on a ford town car --ie listed property--that they purportedly used for business purposes in that year to be entitled to a depreciation deduction petitioners must establish the vehicle’s depreciable basis by showing the cost of the property its useful_life or recovery_period and the previously allowable_depreciation see 105_tc_324 this requirement is in addition to the heightened substantiation required by sec_274 for proving the business use of the asset see dunford v commissioner tcmemo_2013_189 petitioners have failed to provide the depreciable basis of the ford town car or the allowable_depreciation that they may have claimed for previous years petitioners’ logs mentioned supra do not meet the strict substantiation requirements of sec_274 we thus sustain respondent’s determination disallowing petitioners claimed deductions for depreciation expenses e travel_expenses petitioners claimed deductions of dollar_figure dollar_figure and dollar_figure for travel_expenses with respect to and respectively petitioners have not explained why they paid_or_incurred these travel_expenses except for expenses totaling dollar_figure to attend a bankruptcy hearing in on behalf of a separate corporate entity corporation respondent contends that petitioners are not petitioners have not argued that the dollar_figure deduction was pursuant to sec_179 nor have they shown that the ford town car was placed_in_service during see sec_179 we do not address the issue further the record is not clear as to petitioners’ exact equity percentage in corporation entitled to these travel expense deductions because the expenses were incurred in connection with a corporate entity and not on behalf of petitioners’ individual trade_or_business respondent further contends that petitioners are not entitled to deduct any remaining claimed travel_expenses because they have failed to meet the strict substantiation requirements of sec_274 generally an individual is precluded from claiming a deduction of a corporation 319_us_436 payments made by a shareholder to his corporation or to a third person for the benefit of the corporation are neither deductible business_expenses of the shareholder nor expenses_incurred for the production_of_income 64_tc_989 rather such payments are treated as contributions to capital by the shareholder and must be regarded as an additional cost of the stock id a deduction is allowable only if the expenditures are made to protect or promote the shareholder’s own trade_or_business id the trade_or_business of the corporation must be considered separately from the trade_or_business of the shareholder id petitioners assert that they are entitled to deduct the traveling expenses because corporation was created for investment purposes and that the corporation was defunct and as a matter of law the business became an assumed name owned by petitioners as their business and debt on brief petitioners state the texas corporation was started in and was dissolved before any business was conducted reinstatement was made in for notice purposes however it was totally inactive on the basis of petitioners’ admission that the corporation was a separate_entity in we conclude that petitioners are not entitled to individually deduct the traveling expenses related to corporation’s bankruptcy hearing petitioners also maintain that they are entitled to deduct undetermined amounts of travel_expenses for the years at issue the expenses of traveling away from home including transportation costs are subject_to strict substantiation requirements sec_274 to deduct travel_expenses the taxpayer must substantiate the amount of each expense the dates of departure and return for each trip the destination of travel and the business reason for the trip see sec_1 5t b c i temporary income_tax regs fed reg date petitioners submitted bank records and third-party invoices that purport to show that they purchased airline tickets during the years at issue but they have failed to substantiate the amounts of these expenses or show that any of these trips had a business rather than a personal purpose we thus sustain respondent’s determination disallowing petitioners’ claimed deductions for travel_expenses f repairs and maintenance and interest_expenses on their original return petitioners claimed deductions of dollar_figure for repairs and maintenance and dollar_figure for interest--other on their amended return petitioners did not claim these deductions petitioners have not explained the variance nor have they explained what repairs and maintenance and interest_expenses they paid_or_incurred during hence we treat petitioners’ amended_return as a concession see badaracco v commissioner u s pincite scully v commissioner at we thus sustain respondent’s determination disallowing petitioners’ claimed deductions for repairs and maintenance and interest_expenses g taxes and licenses on their original return petitioners claimed a deduction of dollar_figure for taxes and licenses expenses petitioners have not explained what taxes and license fees they purportedly paid_or_incurred during the record does show however that petitioners were required to pay to the city of gulfport in a privilege license renewal fee of dollar_figure with respect to bcmc and orchis publications on the basis of this invoice we find that petitioners are entitled to deduct dollar_figure for taxes and licenses expenses for h office and other expenses petitioners claimed deductions of dollar_figure dollar_figure and dollar_figure for office and other expenses on their and returns respectively on brief respondent conceded that petitioners were entitled to deduct for dollar_figure of delivery costs and expenses and dollar_figure of office expenses see supra note petitioners’ bank records and receipts show that they paid_or_incurred dollar_figure dollar_figure and dollar_figure of postage and delivery costs during and respectively the bank records and receipts do not show whether the postage and delivery costs were for personal or business purposes nonetheless we are convinced on this record that petitioners paid_or_incurred the aforementioned postage and delivery expenses in part for business purposes after considering respondent’s postage and delivery costs concession and bearing heavily against petitioners whose inexactitude is of their own making we conclude that of the postage and delivery costs were for business purposes and thus petitioners are entitled to deduct dollar_figure dollar_figure and dollar_figure of postage and delivery costs for and respectively see cohan v commissioner f 2d pincite petitioners’ bank records and receipts show that petitioners paid_or_incurred office expenses primarily from staples and office depot totaling dollar_figure dollar_figure and dollar_figure for and respectively and we hold that petitioners are entitled to deduct these office expenses as ordinary and necessary expenses i legal and professional services petitioners claimed a deduction of dollar_figure for legal and professional services expenses on their return these legal and professional services expenses were purportedly paid for the bankruptcy hearing petitioners initiated on behalf of corporation and to assist petitioner wife in a suit against discover card as discussed supra petitioners are precluded from deducting expenses attributable to a corporation on their individual tax returns see 319_us_436 petitioners have failed to show that the debts petitioner wife incurred on her discover card were attributable to business as opposed to personal purposes therefore petitioners are also precluded from the amount allowed for includes respondent’s dollar_figure concession in petitioners’ favor on brief see supra deducting those attorney’s fees see 372_us_39 we thus sustain respondent’s determination disallowing petitioners’ claimed deductions for legal and professional services j insurance other than health petitioners claimed deductions of dollar_figure dollar_figure and dollar_figure for insurance other than health expenses with respect to and respectively petitioners have not explained what insurance expenses they paid_or_incurred during the years at issue nor does the record support petitioners’ claimed deductions we thus sustain respondent’s determination on this issue and hold that petitioners are entitled to no greater deduction for insurance other than health expenses for each year than respondent has allowed k home_office expenses petitioners claimed deductions of dollar_figure dollar_figure and dollar_figure for home_office expenses they paid_or_incurred with respect to and respectively on their amended tax returns and with respect to bcmc petitioners claimed no home_office expense deductions for and and a dollar_figure home_office expense deduction for on their amended tax returns and with respect to orchis publications petitioners claimed home_office expense deductions of dollar_figure dollar_figure and dollar_figure with respect to and respectively respondent conceded in the notice_of_deficiency that petitioners were entitled to home_office expense deductions of dollar_figure and dollar_figure for and respectively with respect to orchis publications because of respondent’s concessions and because we treat petitioners’ amended returns as a concession see badaracco v commissioner u s pincite scully v commissioner at we consider only petitioners’ claimed dollar_figure and dollar_figure home_office expense deductions for and respectively sec_280a disallows a deduction for business use of a taxpayer’s personal_residence with a few limited exceptions one such exception in sec_280a provides that the general disallowance rules do not apply to any item to the extent such item is allocable to a portion of the dwelling_unit which is exclusively used on a regular basis a as the principal_place_of_business for any trade_or_business of the taxpayer exclusively used is narrowly construed and requires that the taxpayer use ‘a specific part of a dwelling_unit solely for the purpose of carrying on his trade or business’ goldberger inc v commissioner 88_tc_1532 quoting s rept no pincite respondent apparently did not permit petitioners to deduct home_office expenses for with respect to orchis publications because it did not have gross_income in that year see sec_280a respondent also apparently conceded that petitioners were entitled to deduct more home_office expenses than they reported on their original and amended returns c b vol and h_r rept no pincite 1976_3_cb_695 a dwelling_unit is used on a regular basis when used more than occasionally or incidentally see fadeley v commissioner tcmemo_2008_235 generally personal_use of a room will preclude its use in computing depreciation or other allocable expenditures id as another exception to the general disallowance rule_of sec_280a subsection c allows a deduction for items that are allocable to space within the home that the taxpayer uses on a regular basis to store inventory or product samples see eg hefti v commissioner tcmemo_1988_22 aff’d without published opinion 894_f2d_1340 8th cir to qualify for this exception the taxpayer must use the inventory or product samples in the taxpayer’s trade_or_business of selling products at retail or wholesale and the home must be the sole fixed location of the taxpayer’s trade_or_business sec_280a petitioners reported on their amended_return that they incurred home_office expenses relating to bcmc and with respect to their personal_residence in gulfport and their new york city apartment because we have held that petitioners are entitled to deduct lodging_expenses with respect to the new york city apartment and because they have failed to provide any evidence that they incurred additional home_office expenses they are not entitled to additional home office expense deductions for that apartment see scully v commissioner at wilhelm v commissioner tcmemo_1983_274 regarding petitioners’ home_office expense deductions for their gulfport home they reported on form_8829 expenses for business use of your home that they used of their home exclusively for business purposes and that they are entitled to deduct dollar_figure of expenses petitioners have not substantiated the dollar_figure of expenses that they reported on form_8829 nor have they shown that they used the portion of their home exclusively for business or inventory purposes we thus conclude that petitioners are not entitled to home_office expense deductions for bcmc for petitioners reported on their amended_return that they incurred home_office expenses relating to orchis publications and their personal_residence in gulfport sec_280a provides a limitation on the amounts of deductions allowed under various sections including sec_280a and specifically sec_280a provides that the deductions allowed shall not exceed the excess of the gross_income derived from the trade_or_business use for the taxable_year over the sum of certain deductions such as interest and taxes because orchis publications did not have gross_income in petitioners are precluded by sec_280a from deducting any home_office expenses with respect to orchis publications for that year we thus sustain respondent’s determination on this issue and hold that petitioners are entitled to no greater deduction for home_office expenses for each year at issue than respondent has allowed v capital_loss and capital_loss_carryover on their original return petitioners claimed a dollar_figure long-term_capital_loss from the sale of a real_estate office on their amended return petitioners claimed a dollar_figure long-term loss from the sale of the real_estate office a net_short-term_capital_loss carryover of dollar_figure and a net_long-term_capital_loss carryover of dollar_figure attached to the amended_return on form_4797 sales of business property petitioners reported ordinary losses totaling dollar_figure petitioners also contend that they are entitled to a dollar_figure loss attributable to the failed bankruptcy of corporation in a petitioners’ capital losses sec_165 generally permits a taxpayer to claim as a deduction any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise losses from sales or exchanges of capital assets are allowed as deductions only to the extent prescribed in sec_1211 and sec_1212 sec_165 under those limitations a taxpayer must first offset capital losses against capital_gains if aggregate capital losses exceed aggregate capital_gains the taxpayer may deduct up to dollar_figure of the excess against ordinary_income sec_1211 capital losses exceeding the sec_1211 limitation may then be carried forward to subsequent tax years sec_1212 petitioners reported on their schedule d a net_long-term_capital_loss of dollar_figure which they represented on their original return resulted from the sale on date for dollar_figure of a real_estate office that had been acquired on date for dollar_figure on their amended schedule d petitioners represented that this same real_estate office had been sold on date for dollar_figure and that it had been acquired on date for dollar_figure petitioners have not explained this discrepancy more significantly petitioners have not explained the events leading up to the purported sale of the real_estate office there is nothing in the record--other than petitioners’ returns and self- serving testimony--that substantiates the capital_loss deductions petitioners claimed on their original and amended returns taxpayers’ returns alone do not substantiate deductions or losses see 71_tc_633 thompson v commissioner tcmemo_2011_291 given the apparent inconsistencies in petitioners’ original and amended returns and absent any corroborating evidence to substantiate the capital_loss we conclude that petitioners are not entitled to the claimed capital_loss deduction for for the purported sale of the real_estate office petitioners additionally claimed a net_short-term_capital_loss carryover deduction of dollar_figure and a net_long-term_capital_loss carryover deduction of dollar_figure on their amended_return sec_172 allows a taxpayer to deduct a net_operating_loss nol for a taxable_year that equals the sum of the nol carryovers plus nol carrybacks to that year a taxpayer claiming an nol deduction bears the burden of establishing both the existence of the nol and the amount of any nol that may be carried over to the subject years rule a 349_us_232 green v commissioner tcmemo_2003_244 petitioners have not explained what net operating capital losses they incurred in previous years nor have they explained how they computed them we thus hold that petitioners are not entitled to deduct their claimed net short- and long- term capital_loss carryovers on their amended_return b sale of business property petitioners reported on form_4797 sales of business property filed with their amended_return for ordinary losses totaling dollar_figure from the sale or disposition of four properties jewelry real_estate bmp and real_estate license there is nothing in the record to explain these sales or dispositions nor anything that explains how petitioners determined their bases in these properties we thus hold that petitioners are not entitled to their claimed ordinary_loss deduction for these properties c bankruptcy of corporation petitioners contend that for they are entitled to a dollar_figure loss deduction with respect to personal guaranties that they purportedly gave with respect to obligations of corporation as stated supra corporation filed for bankruptcy in petitioners submitted a summary of schedules sheet from the u s bankruptcy court southern district of texas houston division that shows that corporation claimed no assets and dollar_figure of liabilities when it filed for bankruptcy petitioners have offered no explanation for how these purported liabilities arose and they have not produced any evidence that shows they are personally liable for or have paid the remaining debts of corporation we thus hold that petitioners are not entitled to any deductions for these losses vi accuracy-related_penalties respondent determined that petitioners are liable for the accuracy-related_penalty under sec_6662 for a substantial_understatement_of_income_tax for each year at issue sec_6662 imposes a penalty on any portion of an underpayment that is attributable to among other things a substantial_understatement_of_income_tax there is a substantial_understatement_of_income_tax for any_tax year where the amount of the understatement exceeds the greater of of the tax required to be shown on the return for the tax_year or dollar_figure sec_6662 understatement means the excess of the amount of tax required to be shown on the return over the amount of the tax imposed which is shown on the return reduced by any rebate sec_6662 the commissioner bears the burden of production with respect to the accuracy-related_penalty see sec_7491 generally this means that the commissioner must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty once the commissioner has done so the burden_of_proof is on the taxpayer to show that the penalty does not apply see 116_tc_438 in accordance with our findings and conclusions in this opinion petitioners’ understatement will exceed dollar_figure for each tax_year see sec_6662 d a ii therefore we hold that respondent has met his burden of production regarding the accuracy- related penalty pursuant to sec_6662 the accuracy-related_penalty is not imposed with respect to any portion of an underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 the decision as to whether a taxpayer acted with reasonable_cause and in good_faith depends upon all of the pertinent facts and circumstances sec_1_6664-4 income_tax regs circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in the light of the taxpayer’s experience knowledge and education id petitioners claim that they are not liable for the accuracy-related_penalty because they made reasonable attempts to comply and did fully comply in the reconstruction of records and that they expended considerable time and effort to comply with the internal_revenue_code petitioners omitted income and claimed deductions to which they were not entitled and for which they failed to substantiate related expenses before and during the years at issue petitioners started and operated various businesses including a successful consulting business and petitioner husband is a former attorney we find that petitioners have not shown reasonable_cause and good_faith with respect to their underpayment_of_tax for each year at issue accordingly and in accordance with our findings and conclusions in this opinion we hold that petitioners are liable for the sec_6662 penalty for a substantial_understatement_of_income_tax with respect to the underpayment_of_tax for each year at issue to reflect the foregoing and the parties’ concessions decision will be entered under rule
